Title: From Benjamin Franklin to Giambatista Beccaria, 29 May 1766
From: 
To: 


Reverend Sir,
London, May 29. 1766.
  It gives me pleasure to transmit to you herewith the thanks of our society for your most ingenious paper on electrical matters,
   
   *[Footnote in Eandi:] The paper spoken of here is the one entitled Novorum quorundam in re electrica experimentorum specimen, quod regiae Londinensi societati mittebat die 11 ianuarii anni 1766 Ioannes Baptista Beccaria ex scholis piis. Printed in Turin by Fontana in fol., and then, with a few addenda and with illustrations, in the LVI volume of the Transactions.


    
   
   The note of thanks of the Royal Society to Father Beccaria, enclosed by Franklin in his letter, is as follows:


    
   
   Viro ornamentissimo, et φιλοσοφικοτἀτω [most philosophical] Joanni Baptistœ Beccariœ ex scholis piis, et regiœ societatis Londinensis socio C. Morton soc. reg. Londin. secret, et synedrus et academiar. imperial. Leopoldinœ S.C. et Petropolitanœ socius S.P.D.


    
   
   Elegans, et doctissimum opus tuum de aliquibus circa rem electricam experimentis Societati regiœ Londinensi in comitiis suis ordinariis hodie recitatum fuit, quo nomine gratiœ societatis tibi publicœ statutœ sunt. Datum ex œdibus societatis maii 1. 1766.

 and permit me to add to them my own [thanks].

In conformity with your wishes, it had been shown to me before it was presented to the society, and I recommended it as well deserving the society’s attention.
Before it is printed in the Transactions I should like to know whether there is not some mistake in that part of the table where you say:
Pili leporis accipiunt a tibiali albo pauculum;and then: Tibiale album dat pilis leporis plurimum;and following: Tibiale album accipit a tibiali nigro pauculum;next: Tibiale nigrum dat tibiali albo plurimum.
   †[Footnote in Eandi:] Both in the edition of Turin and in the Philosophical Transactions it reads as follows: Pili leporis accipiunt a tibiali albo pauculum. Tibiale album dat pilis leporis. Tibiale album accipit a tibiali nigro. Tibiale. nigrum dat tibiali albo.

If these are not writing mistakes, but agree with facts, I should like to know what circumstances in the experiments you think may account for [the fact] that in the reciprocal rubbing of those substances one of them does not supply the same quantity as the other receives.
I ought to have thanked you before now for the favor you did to me some time ago by sending me your books on electrical matters, and for your mentioning me honorably in them. Rest assured that I have read no other work on this subject that has given me so much pleasure. A new edition of my writings, with many additions, is being printed here; when it is finished I shall beg you to accept a copy. A small paper on meteorology which was read to the society some time ago, but not yet printed in the Transactions, is appended to it.
Since I came back here from America in 1765 I have found only one new thing about electricity: this is that, if a spark is sent into the dark around bodies which imbibe light (as I believe I must express myself), these bodies shine briskly for a few minutes thereafter. It is not necessary for electric fire to go through the body; a spark that passes at a two- or three-inch distance is sufficient. I suppose that Bologna stone may be used for this experiment. Here we use an artificial compound of calcined oyster shells, burned in a crucible with sulphur. A spark of your fulminating table would give a long lasting light. I am sending you a small piece of wood covered with a little of this compound, which was given me, and made by Mr. Canton, a member of our society. The discoverer of this effect of electricity was Mr. Lane, who also has devised an elegant method, by means of a screw, to give exactly equal shocks of a certain determined strength for medical objects, as the bottle will always discharge when it has received the quantity of fire that will hit at the distance determined by the screw.
I am pleased to hear that you read English, although you do not write it. I am in the same case with Italian. Hence we can correspond, if this pleases you, more easily if each of us writes his own language. I shall thus more often take the opportunity of expressing to you through my letters the great esteem, and the respect, with which I am, Reverend Sir, Your most obedient and most humble servant
B. Franklin.
